Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of:
A) Elect at least one anionic surfactant- “laureth sulfate (e.g. ammonium laureth sulfate)” -and-
B) Component further blended into the detergent- “nonionic surfactant (e.g. isodecyl glyceryl ether and PPG-3 caprylyl ether)” in the reply filed on 29 June 2022 is acknowledged.  The traversal is on the ground(s) that “the Office did not consider the contribution of each invention, as a whole, in alleging the lack of a special technical feature, nor has the Office provided any indication that the content of the claims interpreted in light of the description was considered in making such an assertion” (reply, pg.9).  This is not found persuasive because the technical feature in common with the inventions is not a special technical feature because the Hashimoto teaches a hair cleanser which comprises reactive silicone-based block copolymers which are described in Noda’s patent publication (see restriction mailed 5/16/2022).
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 June 2022.
Claim Status
Applicant’s election and claim amendments in the response filed 29 June 2022 are acknowledged. 
Claims 1-15 are pending. 
Claim 3 is amended. 
Claims 5-8 are withdrawn. 
Claims 1-4 & 9-15 are under consideration.
   
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
It is noted foreign priority has not been perfected. An English language translation of the foreign application has not been filed. Should Applicant choose to file an English translation, the English language translation should be accompanied with a statement that the translation of the certified copy is accurate. See 37 CFR 1.55 and MPEP §§ 215 and 216.The effective filed date of the instant application is 12 June 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 December 2020, 17 December 2020, and 15 March 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (US20130102513 [as evidenced by Silstyle104 (Published: 03/13/2017); as evidenced by KCA (Published: 09/26/2017)]; as evidenced by Kasuga (JP2015168666; Published: 09/28/2015)] and Noda (JP 3269570; Published 03/25/2002; previously supplied).
	**All references refer to the English language documents unless specified.
	***Claim Analysis: Claim 2 recites "A detergent, which is prepared by blending: (A)…(B)…”. Claim 9 recites “The detergent according to claim 1, which further comprises or is prepared by further blending, as a component (F)…” Claim 12 recites “A detergent, comprising or prepared by blending: (A)…(B)…” These are product-by-process recitation. M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
M.P.E.P. § 2113 further states: "Once a product appearing to be substantially identical is found and a 35 U.S.C. 102 /103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).”

	With regard to claims 1-4 & 9-11, and the elected species, Terada teaches an aqueous hair cleansing agent which may be a shampoo (i.e. a hair detergent which is prepared by blending; title; Examples 16 & 17).  Terada teaches the hair cleansing agent comprises “1 to 30 weight % of the aqueous hair cleansing agent of the present invention, preferably 5 to 25 weight %, more preferably 8 to 20 weight %, and even more preferably 9 to 15 weight %” of an anionic surfactant which is preferable an alkyl ether sulfate having an ammonium cation and exemplifies 12.0% by weight ammonium polyoxyethylene lauryl ether sulfate (i.e. ammonium laureth sulfate) in the Example 16 shampoo ([0025]- [0027]; Example 16-[0103]). Terada teaches the hair cleansing agent may have further formulated therewith (E) an organic carboxylic acid or a salt thereof in order to improve smoothness and manageability after drying [0044]. Terada teaches the content of the organic acid “is preferably 0.1 to 5 weight % of the aqueous hair cleansing agent, more preferably 0.2 to 3 weight %, and even more preferably 0.5 to 2 weight %, in terms of it being higher than the quantity that is used for the purpose of simply adjusting the pH and providing hair smoothness and manageability after drying” and in the Example 16 shampoo teaches inclusion of 0.75% malic acid (i.e. a polyvalent carboxylic acid which comprises a hydroxy group; [0046];  Example 16-[0103]).  More broadly, Terada teaches the A/C ratio to be 300:1-1:5 (i.e. 30 or more). Terada teaches inclusion of “[v]arious types of amino-modified silicones” including “DOW CORNING TORAY SILSTYLE 104” and exemplifies inclusion of 0.2% aminopolyether-modified silicone-Silstyle 104 in the Example 17 shampoo ([0080]; Example 17-[0104]). As evidenced by Silstyle104, Silstyle 104 has the INCI name of bisisobutyl PEG-14/amodimethicone) copolymer (pg. 1). As evidenced by KCA, bis-Isobutyl PEG-14/amodimethicone copolymer has a molecular structure of:


    PNG
    media_image1.png
    318
    435
    media_image1.png
    Greyscale

in which R is isobutyl (i.e.  
    PNG
    media_image2.png
    127
    196
    media_image2.png
    Greyscale
; pg. 1 & 2). More broadly, Terada teaches “[w]ith regard to these amino-modified silicones and the other silicones, two or more types may be used in combination, and the content thereof is preferably 0.01 to 5 weight % of the aqueous hair cleansing agent of the present invention, more preferably 0.05 to 2 weight %, and even more preferably 0.1 to 1 weight %, in terms of smoothness from the time of washing the hair to the time of rinsing” [0081]. Terada in the Example 17 teaches SILSTYLE 104 as the only amino-modified silicone; thereby the ordinary skilled artisan would immediately envisage a content of “preferably 0.01 to 5 weight %... more preferably 0.05 to 2 weight %, and even more preferably 0.1 to 1 weight %” SILSTYLE 104 based upon Terada’s examples and explicit and implicit teachings. This yields a A/B ratio of 3000 to 0.2 including 6 based upon Terada’s broad teachings and a ratio of 300 to 4.5 including 7.5 based upon Terada’s preferred teachings. Terada teaches the aqueous hair cleansing composition comprises component (C) which is a monoalkyl glyceryl ether or monoalkenyl glyceryl ether type nonionic surfactant [0033]. Terada teaches the alkyl group or alkenyl group is preferably an isodecyl group and exemplifies monoisodecyl glyceryl ether in an amount of 0.35% in the Example 16 shampoo ([0034] & [0103]). Terada teaches the component (C), one type thereof may be used or two or more types may be used in combination, and the content thereof is 0.1 to 5 weight % of the aqueous hair cleansing agent of the present invention, preferably 0.2 to 3 weight %, and more preferably 0.3 to 1.5 weight %, in terms of lather and cleansing power [0035]. Terada teaches the component (C) provides quick lathering and cleansing power ([0034] & [0035]). Terada further teaches as the aqueous hair cleansing composition comprises as Component (B) a polyoxypropylene alkyl ether type nonionic surfactant represented by the general formula (2) 
    PNG
    media_image3.png
    33
    149
    media_image3.png
    Greyscale
with a polyoxypropylene octyl ether for which R2 in the general formula (2) above is an alkyl group having 8 carbon atoms and m is a number from 2 to 3 as a mass average is more preferable from the viewpoint of quick lathering, smoothness during rinsing and after drying, and suppression of strange odor as a starting material. ([0028]-[0030]). Terada teaches with regard to component (B), one type thereof may be used or two or more types may be used in combination, and the content thereof is 0.1 to 10 weight % of the aqueous hair cleansing agent of the present invention, preferably 0.2 to 5 weight %, more preferably 0.3 to 2 weight %, and even more preferably 0.5 to 1.5 weight %, in terms of lather (quantity) and smoothness during rinsing [0031]. Terada in the Example 16 Shampoo teaches the combination of polyoxypropylene (3) octyl ether and monoisodecyl glyceryl ether together in the same composition. As evidenced by Kasuga, “polylyoxypropylene octyl ether showing a number of 3 or less is preferred... [with] a typical commercial product of such component (G) [being] Kausofcare GP-1 (manufactured by Kao Corporation, PPG-3 caprylyl ether)” (pg. 17). Terada teaches inclusion of a silicone in the aqueous hair cleansing agent improves the ease of running the fingers through the hair during rinsing and finishing after drying [0056]. Terada further teaches amino-modified silicones are used to provide smoothness from the time of washing the hair to the time of rinsing [0081].
Terada does not explicitly teach the Si/AO ratio; and a, b, c, d, and n units.
In the same field of invention which includes “cosmetics and toiletries for skin, hair, bath, etc”, Noda teaches reactive silicone block copolymer comprising a polyoxyalkylene block as a repeating unit (pg. 3). Noda teaches the reactive silicone block copolymer comprising a polyoxyalkylene block is of the formula:

    PNG
    media_image4.png
    75
    973
    media_image4.png
    Greyscale
 
(pg. 2; foreign language document [0004]).  Noda teaches R represents a monovalent hydrocarbon group containing no aliphatic unsaturation and exemplifies CH3 groups in Formula 1-6 (pg. 2; foreign language document-pg. 3). Noda teaches Y is a carbon-silicon to an adjacent silicon atom and an oxygen atom to a polyoxyalkylene block. It represents a divalent hydrocarbon group bonded thereto and exemplifies isobutyl/ 
    PNG
    media_image2.png
    127
    196
    media_image2.png
    Greyscale
 in formula (3)-(5) (pg. 2; foreign language document-pg. 3). Noda teaches a is an integer of at least 6 and b is at least 0.1 (pg. 2).  Noda in Formula (1)-(6) exemplifies the a in integers from 12-40 and the b in integers from 2-17 (foreign document-pg. 3). Noda teaches the (C n H 2n O) c block, in which n is an integer of 2 to 4 and c is an integer of at least 4 (pg. 2). Noda teaches d is an integer of at least 2 (pg. 2). Noda in Formula (1)-(6) exemplifies d in integers from 11-22 (pg. 3). The Si/AO taught by Noda is necessarily 0.5 < Si/AO < 1.2 because Noda teaches the a, b, and c with values that fall within and overlap with the claimed ranges. Noda teaches the X group is a functional group having reactivity, including - (CH2)3 -NH2 and exemplifies 
    PNG
    media_image5.png
    237
    178
    media_image5.png
    Greyscale
 in formula (2) (pg. 2; foreign language document-pg. 3). Noda teaches the reactive silicone polyoxyalkylene block copolymer of their invention has anti-static properties and can give moisture and moist feeling and smooth feeling to skin and hair (pg. 3). 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing the invention to have modified Terada’s composition by substituting Terada’s Silstyle 104 with Noda’s reactive silicone polyoxyalkylene block copolymer because Terada’s Silstyle 104 polymer and Noda’s reactive silicone polyoxyalkylene block copolymer are both amino-modified silicones, that are structurally homologous, suitable for inclusion in compositions for hair. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide moisture and smooth feeling to hair with an added benefit of anti-static properties to hair.
With regard to the recited amount of anionic surfactant/ammonium laureth sulfate; mass ratio of A/B (i.e. anionic surfactant to aminopolyether-modified silicone containing a polyoxyalkylene structure); mass ratio of A/C (i.e. anionic surfactant to organic acid); Si/AO ratio; R1, R2, E and Y substituents; and a, b, c, d, and n units; the combined teachings of Terada and Noda suggest these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


    PNG
    media_image1.png
    318
    435
    media_image1.png
    Greyscale
in which R is isobutyl (i.e.  
    PNG
    media_image2.png
    127
    196
    media_image2.png
    Greyscale
; pg. 1 & 2). 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Terada [as evidenced by Silstyle104; as evidenced by KCA; and as evidenced by Kasuga] and Noda, as applied to claims 1-4 & 9-11 above, and further in view of Johnson (Published: 07/02/2015).
* All references refer to the English language documents unless specified.
**Claim Analysis-as above.
The teachings of Terada and Noda are described above with regard to the anionic surfactant and its amount, the nonionic surfactant, the aminopolyether-modified silicone and its structure, the organic acid, the mass ratio of A/B, mass ratio of A/C, and the Si/AO ratio.
Neither Terada nor Noda teach the kinematic viscosity of the aminopolyether-modified silicone (i.e. Component (B)).
Johnson teaches how silicones shape the hair care industry (title). Johnson teaches types of silicone, including PDMS (i.e. dimethicone), silicone gum/fluid blends, amodimethicone, and silicone polyethers, their functions and properties (pg. 2-4). Johnson teaches the viscosities of dimethicones that are commonly used for personal care applications range from 350 cSt to 12,500 cSt (i.e. 350-12,500 mm2/s; pg. 2). Johnson teaches further teaches “[a]lthough conditioning performance increases with higher viscosity, it may increase the difficulty of formulating” (pg. 3). 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing the invention to have modified the composition suggested by the combined teachings of Terada and Noda by adjusting the viscosity to be 350-12,500 cSt (i.e. 350-12,500 mm2/s) as suggested by Johnson’s teachings because Terada and Noda are directed to haircare compositions which are shampoos and Johnson teaches viscosities used in haircare compositions of  350 cSt to 12,500 cSt are most commonly used with viscosity optimization being needed to balance the conditioning performance being associated with higher viscosity but also increased difficulty in formulating. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order adjust the conditioning properties and formulating ease of the aqueous hair cleanser/shampoo. 
With regard to the recited amount of anionic surfactant/ammonium laureth sulfate; mass ratio of A/B (i.e. anionic surfactant to aminopolyether-modified silicone containing a polyoxyalkylene structure); mass ratio of A/C (i.e. anionic surfactant to organic acid); Si/AO ratio; a, b, c, and d; and kinematic viscosity; the combined teachings of Terada, Noda, and Johnson suggest these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 & 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,821,302 (hereinafter the ‘302), claims 1-20 of U.S. Patent No. 8,530,398 (hereinafter the ‘398), and claims of U.S. Patent No. 8,632,758 (hereinafter the ‘758) in view of Terada (US 20130102513 [as evidenced by Silstyle104 (Published: 03/13/2017); and as evidenced by KCA (Published: 09/26/2017); and as evidenced by Kasuga (JP2015168666; Published: 09/28/2015)]) and Noda (JP 3269570; Published 03/25/2002; previously supplied).. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the ‘302 patent, the ‘398 patent and ‘758 patent are drawn to aqueous hair cleansing compositions (i.e. hair detergents) which comprise anionic surfactants, which may be sulfate type anionic sulfate surfactants, in amounts which fall within or overlap with the claimed range. The instant claims and ‘302 patent, the ‘398 patent and ‘758 patent recite inclusion of a nonionic surfactant. The instant claims and those of the ‘302 patent, the ‘398 patent and ‘758 patent recite inclusion of organic acids, including citric acid, malic acid, lactic acid, glycolic acid, in amounts which overlap or fall within the claimed range. These recitations result in a A/C ratio which overlaps or falls within the claimed ranges.  The ‘302, ‘398, and ‘758 patents do not recite inclusion of aminopolyether-modified silicone containing a polyoxyalkylene structure. The teachings of Terada [as evidenced by Silstyle104, KCA and Kasuga] and Noda are described above. 
It would have been obvious to the ordinary skilled artisan at the time of filing to have added Terada’s aminopolyether-modified silicone containing a polyoxyalkylene structure/Silstyle 104 in an amount of 0.01 to 5 weight % to the recited aqueous hair cleansing compositions because the ‘302, ‘398, and ‘758 patents, Terada and Noda are all drawn to aqueous hair cleansing compositions and aminopolyether-modified silicone containing a polyoxyalkylene structure are included in these composition to impart smoothness at the time of washing the hair to the time of rinsing as taught by Terada and antistatic properties as taught by Noda. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide smoothness to the hair at the time of rinsing. 
With regard to the recited amount of anionic surfactant/ammonium laureth sulfate; mass ratio of A/B (i.e. anionic surfactant to aminopolyether-modified silicone containing a polyoxyalkylene structure); mass ratio of A/C (i.e. anionic surfactant to organic acid); Si/AO ratio; R1, R2, E and Y substituents; a, b, c, d, and n units; and kinematic viscosity; the combined teachings/recitations of ‘302, ‘398, and ‘758 patents , Terada and Noda suggest these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The pending claims are therefore an obvious variant of the conflicting, patented claims.

Claims 1-4 & 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,821,302 (hereinafter the ‘302), claims 1-20 of U.S. Patent No. 8,530,398 (hereinafter the ‘398), and claims of U.S. Patent No. 8,632,758 (hereinafter the ‘758) in view of Terada [as evidenced by Silstyle104 (Published: 03/13/2017); and as evidenced by KCA (Published: 09/26/2017); and as evidenced by Kasuga (JP2015168666; Published: 09/28/2015)]), Noda (JP 3269570; Published 03/25/2002; previously supplied) and Johnson (Published: 07/02/2015). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the ‘302 patent, the ‘398 patent and ‘758 patent are drawn to aqueous hair cleansing compositions (i.e. hair detergents) which comprise anionic surfactants, which may be sulfate type anionic sulfate surfactants, in amounts which fall within or overlap with the claimed range. The instant claims and ‘302 patent, the ‘398 patent and ‘758 patent recite inclusion of a nonionic surfactant. The instant claims and those of the ‘302 patent, the ‘398 patent and ‘758 patent recite inclusion of organic acids, including citric acid, malic acid, lactic acid, glycolic acid, in amounts which overlap or fall within the claimed range. These recitations result in a A/C ratio which overlaps or falls within the claimed ranges.  The ‘302, ‘398, and ‘758 patents do not recite inclusion of aminopolyether-modified silicone containing a polyoxyalkylene structure or the kinematic viscosity of the compositions. The teachings of Terada, Noda and Johnson are described above. 
It would have been obvious to the ordinary skilled artisan at the time of filing to have added Noda’s aminopolyether-modified silicone containing a polyoxyalkylene structure in an amount of 0.01 to 5 weight % as suggested by Terada to the recited aqueous hair cleansing compositions and adjust the viscosity to be 350-12,500 mm2/s as suggested by Johnson because the ‘302, ‘398, and ‘758 patents, Terada, and Noda are all drawn to aqueous hair cleansing compositions (i.e. hair care compositions) and aminopolyether-modified silicone containing a polyoxyalkylene structure are included in these compositions included in this amount and viscosity in these compositions to impart antistatic and moisturizing/conditioning properties and formulation ease as suggested by the combined teachings of Terada, Noda, and Johnson. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to adjust the conditioning properties and ease of formulating the composition while imparting antistatic and moisturizing properties.
With regard to the recited amount of anionic surfactant/ammonium laureth sulfate; mass ratio of A/B (i.e. anionic surfactant to aminopolyether-modified silicone containing a polyoxyalkylene structure); mass ratio of A/C (i.e. anionic surfactant to organic acid); Si/AO ratio; R1, R2, E and Y substituents; a, b, c, d, and n units; and kinematic viscosity; the combined teachings/recitations of ‘302, ‘398, and ‘758 patents, Terada, Noda, and Johnson suggest these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The pending claims are therefore an obvious variant of the conflicting, patented claims.

Claims 1-4 & 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3-12 of copending Application No. 17/764010 (hereinafter ‘010; filed 03/25/2022) in view of view of Terada (US 20130102513 [as evidenced by Silstyle104 (Published: 03/13/2017); and as evidenced by KCA (Published: 09/26/2017); and as evidenced by Kasuga (JP2015168666; Published: 09/28/2015)]).   Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the ‘010 application are drawn to hair detergents which comprise anionic surfactants and organic acids in a A/C ratio that overlaps with the claimed ranges. The ‘010 and the instant application recite inclusion of an amino-polyether modified silicone, and a nonionic surfactant. The ‘010 application does not recite the species of anionic surfactant, the species of the organic acid, the aminopolyether-modified silicone containing a polyoxyalkylene structure, or the kinematic viscosity of the composition. The teachings of Terada, as evidenced by Silstyle104, KCA and Kasuga, are described above. 
It would have been obvious to the ordinary skilled artisan at the time of filing to have modified the composition recited by the ‘010 application by adding Terada’s species of anionic surfactant, species of organic acid (e.g. malic acid), aminopolyether-modified silicone containing a polyoxyalkylene structure/Silstyle 104 in an amount of 0.01 to 5 weight % because the ‘010 application and Terada are all drawn to aqueous hair cleansing composition and these species of anionic surfactants (e.g. ammonium laureth sulfate), organic acids (e.g. malic acid). aminopolyether-modified silicone containing a polyoxyalkylene structure/Silstyle 104 are included in these composition to impart cleansing, smoothness, and moisturizing as taught by Terada.  The ordinary skilled artisan would have been motivated to do so, with an expectation of  success, in order to adjust the cleansing, feel and moisturizing properties of the composition.
With regard to the recited amount of anionic surfactant/ammonium laureth sulfate; mass ratio of A/B (i.e. anionic surfactant to aminopolyether-modified silicone containing a polyoxyalkylene structure); mass ratio of A/C (i.e. anionic surfactant to organic acid); Si/AO ratio; R1, R2, E and Y substituents; a, b, c, d, and n units; and kinematic viscosity; the combined teachings/recitations of ‘010 application and Terada suggest these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The copending claims are therefore an obvious variant of the conflicting, copending claims.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 & 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3-12 of copending Application No. 17/764010 (hereinafter ‘010; filed 03/25/2022) in view of view of Terada (US 20130102513 [as evidenced by Silstyle104 (Published: 03/13/2017); and as evidenced by KCA (Published: 09/26/2017); and as evidenced by Kasuga (JP2015168666; Published: 09/28/2015)]), Noda (JP 3269570; Published 03/25/2002; previously supplied) and Johnson (Published: 07/02/2015). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the ‘010 application are drawn to hair detergents which comprise anionic surfactants and organic acids in a A/C ratio that overlaps with the claimed ranges. The ‘010 and the instant application recite inclusion of an amino-polyether modified silicone, and a nonionic surfactant. The ‘010 application does not recite the species of anionic surfactant, the species of the organic acid, the aminopolyether-modified silicone containing a polyoxyalkylene structure, or the kinematic viscosity of the composition. The teachings of Terada [as evidenced by Silstyle104, KCA and Kasuga, are described above], Noda and Johnson are described above. It would have been obvious to the ordinary skilled artisan at the time of filing to have modified the composition recited by the ‘010 application by adding Terada’s species of anionic surfactant, Terada’s species of organic acid (e.g. malic acid), Noda’s aminopolyether-modified silicone containing a polyoxyalkylene structure in an amount of 0.01 to 5 weight %, and adjusting the kinematic viscosity of the composition to be 350-12,500 mm2/s as suggested by Johnson because the ‘010 application, Terada and Noda are all drawn to haircare compositions and these species of anionic surfactants (e.g. ammonium laureth sulfate), organic acids (e.g. malic acid). aminopolyether-modified silicone containing a polyoxyalkylene structure is included in these composition to impart cleansing, smoothness, and moisturizing as taught by Terada and Noda, with haircare composition viscosities of 350-12,500 mm2/s being commonly used in the art as taught by Johnson. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to  
With regard to the recited amount of anionic surfactant/ammonium laureth sulfate; mass ratio of A/B (i.e. anionic surfactant to aminopolyether-modified silicone containing a polyoxyalkylene structure); mass ratio of A/C (i.e. anionic surfactant to organic acid); Si/AO ratio; R1, R2, E and Y substituents; a, b, c, d, and n units; and kinematic viscosity; the combined teachings/recitations of ‘010 application, Terada, Noda, and Johnson suggest these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The copending claims are therefore an obvious variant of the conflicting, copending claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619     

/NICOLE P BABSON/Primary Examiner, Art Unit 1619